DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered.
Election/Restrictions
No claims are withdrawn at this since claims directed to non-elected embodiments were cancelled in the amendment filed on 3/10/21.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 3/10/21, with respect to the rejection of claims 1-3, 5, 6, and 10 under 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because of the amendment to claim 1 to limit the molecule to directly inhibiting the expression or activity of PAPD5.  However, upon further consideration, a new ground of rejections is made in view of the amendment to claims in co-pending U.S. applications.


Claim Objections
Claims 19 and 25 are objected to because of the following informalities:  The phrase “A method of claim” on line 1 of each claim should be replaced with the -- The method of claim – to clarify the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the compound" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is appears that the limitation is referring to the composition in claim 6 and should be amended to recite the composition.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4-6, 10-19 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,953,034.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to using an antisense oligonucleotide that directly reduces PAPD5 expression and PAPD7 expression in a subject having HBV.  The oligonucleotide in both set of claims can have modified sugars.  The oligonucleotide in both set of claims can also be attached to a conjugate to assist in delivery of the oligonucleotide to liver cells.

Claims 1, 2, 4-6, 10-19 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 78 and 85-122 of copending Application No. 16,661,959 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to using an antisense oligonucleotide that directly reduces PAPD5 expression and PAPD7 expression in a subject having HBV.  The oligonucleotide in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 10/1/20 have been fully considered but they are not persuasive because claims 105-107 and 120-122 of ‘959 make obvious the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635